 In the Matter OfCASE,CRANE & KILBOURNE JACOBSandSTEELWORKERS ORGANIZING COMMITTEECase No. R-3755.--Deeided May 18, 19.42Jurisdiction:wheeled floortruck and related devices manufacturing industry>Investigation and Certification of Representatives:existence of-question: re-fusal to accord petitioner recognition unto,certified by tlIe Board;electionnecessary.'Unit Appropriate for Collective Bargaining:production and maintenance em-ployees attwo of Company's plants, excluding the superintendent,foremen,assistant foremen, supervisory employees in charge of any class of labor, anyemployees having the right to hire or discharge,all salaried employees,clericalworkers, and watchmen;stipulation as to all except watchmen,who areexcluded since theydevote themajority of their time to plant-anti-property-protection duties.Mr. A. J. AlexanderandMr. K. B. Norton,of Columbus, Ohio, forthe Company.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Howard N_Porter,of Columbus, Ohio, for the Union.Mr. Harry H. Kuskin,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Steel Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, herein calledthe Union, alleging that a question affecting commercehad arisenconcerning the representation of employees of Case, Crane & Kil-bourne Jacobs, Columbus, Ohio, herein called the Company, the Na-tional LaborRelationsBoard provided for an appropriate hearingupon due notice before Alba B. Martin, Trial Examiner. Said hear-ing washeld at Columbus, Ohio, on April 21, 1942.The Companyand the Union appeared and participated.'All parties were affordedfull opportunity to be heard,to examineand cross-examine witnesses,i On April 17, 1942, International Association of Bridge,Structural and OrnamentalIronworkers,affiliatedwith the American Federation of Labor,was notified of thedate of hearing and of the steps necessary to be taken if it desired to participate ormove to intervene in the proceeding. It did not appear at the hearing.41 N. L R B., No. 6.20 CASE, CRANE & KILBOURNE JACOBS21and to introduce evidence -bearing on the issues.The Trial Ex-aminer's rulings, made at the hearing, are free from prejudicial errorand are hereby affirmed.I.I-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF TILE COMPANY.Case; Crane & Kilbourne Jacobs is an Ohio corporation which isengaged in the State, of Ohio in the manufacture and sale, chiefly ofwheeled floor trucks, and also of wheeled dish trucks, scrapers, barrelskids, and wheelbarrows.The principal materials used in the Com-pany's manufacturing operations are steel and lumber, 50 percent ofwhich came from outside the State of Ohio during 1941.Approxi-mately $800,000 worth, or 80 percent, of its finished products wasshipped outside the State of Ohio during the same period. - The Com-pany operates, one plant on Curtis Avenue and another on LincolnStreet in Columbus, Ohio.Both plants are involved in this proceed-ing. ' The Company employs, about 40-production and maintenanceemployees at the Curtis Avenue plant, and about 105 production andmaintenance employees at the Lincoln Street plant. It admits that,it is engaged in commerce, within the meaning of the National LaborRelations Act.II.TILE ORGANIZATION INVOLVED,,SteelWorkers Organizing Committee is a labor organization affili=ated' with the Congress of Industrial Organizations, admitting' to'membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties' stipulated that on March 18, 1942, the, Union in-pany's employees at both plants' and requested the Company to bar-gain ,'with it as the representative of the employees, but that theCompany-,refused to,do so until and unless the Union is certified assuch representative'by- the-^Board:.-'A statement of the Field Examiner, .introduced into evidence at thehearing, shows that the Union represents a substantial .number, ofemployees in the unit herein found to be appropriate 22 The Field Examiner reportedthat the Union submitted 80 authorization cards ; that77, of -the cardsbore signatures which appeared to be genuine;that the names on 65 of the77 cards withapparently-genuine signatures appeared on the payroll of the Companyshowing hourly paidproductionand maintenance employees in the Company's employin both plantson April 9, 1942 ; and that,of the 65 cards bearing names-appearing onthe pay roll,60,were,-dated between January andApril 1942,and, 5 were undated.Therecord does not show the number of employeesappearing on'^he,palj roll, on,April9, 1942. 22DECISIONSOF NATIONALLABOR'RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act:-IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesof the, Company at the Curtis Avenue and Lincoln Street plants,excluding the superintendent, foremen, assistant foremen, supervisoryemployees in charge of any class of labor, any employees having theright to hire or discharge, all salaried employees, clerical workers, and'watchmen, constitute an appropriate unit.The Company agrees thatthis is an appropriate unit, except that it wants the six-watchmen inits employ included in the unit.The Union's position is that`the watchrrieii,°are-neither, productionnor maintenance employees. It appears from the record that thewatchmen devote practically all of their working time to plant- andproperty-protection duties, and spend only 10 percent of their work-ing time in janitorial work.Under the circumstances, we shallexclude' watchmen from the unit herein found' to be appropriate.3'We find that all production and maintenance employees of theCompany at its Curtis Avenue and Lincoln Street plants in Columbus,Ohio, excluding the superintendent, foremen, assistant foremen, super-visory employees in charge of any class of labor, any employeeshaving the right to' hire or' discharge, all salaried employees, clericalworkers, and watchmen, constitute a unit appropriate for the purposes.of collective bargaining, within the meaning of Section 9 (b) of theAct.V.THEDETERMINATION OF RRPRE,5ENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by an: election by secret ballot.The Union requests, without objection by the Company, that thepay roll of April-18, 1942, be used to determine the eligibility ofWe shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit whose names appear on the Company's pay roll ofApril 18, 1942, subject to the limitations and additions,set forth Anthe Direction..'DIRECTION OF ELECTION -By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 '(c) 'of the"National -Labor Reli=3 SeeMatter of Mai Zeagler & Bros, theandSteelWorkers-Organizing Committee,affiliatedwiththe C I. 0., 38-N L. R. B. 540. CASE, CRANE & KILBOU,RNE JACOBS.23tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Case, Crane &Kilbourne Jacobs, Columbus, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later-than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board and subject to,Article III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whosenames, appear on the Company's pay roll of April 18, 1942, includingemployees who did not work during the pay-roll period ending onthat date because they were ill or on vacation or in the active militaryservice or training of the United States or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by SteelWorkers Organizing Committee, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.